Citation Nr: 0733112	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
based on theories of direct service incurrence and claimed as 
secondary to diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  A diagnosis of erectile dysfunction was made in 1998, 
predating the initial diagnosis of diabetes mellitus made in 
2001.

2.  The preponderance of the evidence is against a finding 
that the veteran's diagnosed erectile dysfunction is 
etiologically related either to service or to service-
connected diabetes mellitus Type II (diabetes).

3.  Erectile dysfunction has been etiologically linked by 
competent medical evidence to hypogonadism.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active military service, nor is the claimed disorder 
secondarily related to any service-connected disability, to 
include diabetes mellitus.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and her representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

        A.  Duty to Notify

After a review of the claims folder, the Board is satisfied 
that the veteran was provided proper VCAA notice.  An April 
2004 letter informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  This letter also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the letter essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.  The 
Board observes that this letter was sent to the veteran prior 
to the July 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  That specific notice was not 
provided for the veteran in this case; however inasmuch as 
the service connection claim on appeal is being denied 
herein, the matter is moot and adjudication of the claims on 
the merits is non-prejudicial to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

        B.  Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as private 
treatment records dated in 1998.  The record also contains 
all relevant VA treatment records for the period from 2001 to 
2004.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  The veteran was afforded a VA urology 
examination in June 2004, which was supplemented with an 
addendum and medical opinion later in June 2004.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

In March 2004, the veteran filed several original service 
connection claims, including one for erectile dysfunction.  
On the compensation application form, the veteran indicated 
that this condition was initially identified in 1996 and was 
initially treated in 1998.

The veteran's service medical records are negative for any 
complaints or abnormality indicative of erectile dysfunction 
or for such a diagnosis.  

VA medical records dated from 2002 to 2004 include an entry 
dated in May 2002 which indicates that diabetes was initially 
diagnosed in April 2001.  Those records show continued 
treatment for diabetes and include a notation in an April 
2004 entry that a "pharm" consult be obtained for Viagra. 

Service connection for diabetes associated with herbicide 
exposure was granted in a May 2004 rating decision, effective 
from March 2004.

A VA urology examination was conducted in June 2004.  The 
veteran reported having a decline in sexual function 
beginning 6 years previously.  The examiner's impression 
stated that the veteran had been diagnosed with diabetes in 
2001, and that he reported that erectile dysfunction started 
prior to his diagnosis of diabetes, although he reported 
having diabetic symptoms prior to the 2001 diagnosis.  An 
addendum to that opinion was offered by an internist later in 
June 2004.  At that time, it was explained that the veteran's 
chart and the original June 2004 examination report were 
reviewed and discussed with a VA doctor.  The internist 
opined that the veteran's erectile dysfunction was as likely 
as not due to hypogonadism (low testosterone) and not to 
diabetes.  

Additional VA records dated from 2001 to 2003 were received 
for the record in June 2004.  An entry dated in May 2001 
reveals that borderline type 2 diabetes was diagnosed at that 
time.  A diagnosis of erectile dysfunction was shown in a 
December 2001 record.  The remainder of the VA records show 
continued treatment for both diabetes and erectile 
dysfunction.  
In October 2005, private medical records of Dr. M. dated in 
1998 were added to the record which shows that impotence was 
diagnosed in March and November 1998.

Legal Analysis

The veteran is seeking entitlement to service connection for 
erectile dysfunction, claimed under the theories of both 
direct and secondary incurrence.  He primarily contends that 
his claimed erectile dysfunction is secondary to service 
connected diabetes.  In his substantive appeal, the veteran 
indicated that erectile dysfunction was diagnosed in 1998, 
and noted that although diabetes was not diagnosed until 
thereafter (2001), he had experienced diabetic symptoms for 
years prior to that diagnosis, which might include erectile 
dysfunction.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995). (The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The evidence of record fails to demonstrate that there were 
any incidents of erectile dysfunction during the veteran's 
period of active service, nor does the veteran so allege.  
Accordingly, the Board finds that the veteran does not have 
erectile dysfunction that was incurred in service. 

The clinical evidence clearly shows, and the veteran himself 
has reported that erectile dysfunction was initially 
diagnosed in 1998, more than 25 years after his discharge 
from service.  Diabetes mellitus was initially diagnosed 
years later in 2001.  The Board has considered the assertions 
of the veteran in support of his claim that he has erectile 
dysfunction as a result of his service-connected diabetes 
mellitus, based on his assertions that symptoms of diabetes 
were present prior to the 2001 diagnosis of diabetes, which 
may have included erectile dysfunction.  However, the 
question of a disability separate and apart from the diabetes 
mellitus requires competent medical evidence, which has not 
been proffered.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

While the veteran may certainly be competent to describe 
previous and current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to be rendered competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds probative the June 2004 VA examination and 
addendum opinion in which the examiner found that the 
veteran's erectile dysfunction was not secondary to his 
diabetes, but was instead was at least as likely as not due 
to hypogonadism.  This opinion is considered probative as it 
was definitive, based upon a complete review of the veteran's 
entire claims file, and supported by a detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
veteran, however, has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Although the examiner did not specifically make an opinion 
regarding aggravation, the Board finds that the medical 
records clearly indicate that the veteran's erectile 
dysfunction was diagnosed in 1998 before the initial 
diagnosis of diabetes in 2001.  There is no medical evidence 
of record indicating that the veteran's erectile dysfunction 
has worsened since the onset of his diabetes.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for erectile dysfunction, to include as secondary 
to the service-connected diabetes mellitus.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.




ORDER

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


